DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "each mass" and “respective spring”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes this claim is supposed to be dependent on claim 2 which claims a “plurality of masses” and “plurality of actuators” and will treat it claim 6 to be dependent on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-11, 14, 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horsley et al (Pub 2019/0193116, further referred to as Horsley).

As to claim 5, Horsley teaches the MEMS resonator is piezoeletrically excited (paragraph 5).
As to claim 7, Horsley teaches a membrane (101); a plurality of anchors (102); a peripheral anchor (112); wherein the membrane is disposed within the peripheral anchor; the membrane is connected to the peripheral anchor by the plurality of anchors (paragraph 32); and a trench (109) formed by etching through a back surface of the substrate to release the membrane and the plurality of anchors extend under the peripheral anchor (paragraph 31).
As to claim 8, Horsley teaches the resonant frequency of the MEMS resonator has a reduced variation in resonant frequency with respect to the width of the etched trench than a MEMS resonator without the peripheral anchor (paragraph 28).
	As to claim 9, Horsley teaches the MEMS resonator membrane comprise a piezoelectric layer (106) disposed between a bottom electrode (105) and a top electrode (107)(paragraph 30).
As to claim 10, Horsley teaches a method comprising: fabricating a microelectromechanical system (MEMS)(fig 6a) resonator (paragraphs 5, 9, and 30).
As to claim 11, Horsley fabricating the MEMS resonator comprises fabricating the MEMS resonator upon a silicon-on- insulator (SOT) substrate comprising a silicon device layer (104), an oxide layer (106), and a silicon handle substrate (100); and
etching a trench through the silicon handle substrate from a back surface distal to the silicon device layer (109) to release a membrane (101) of the MEMS resonator and a plurality of anchors (102) of the MEMS resonator; wherein
the membrane is suspended;


the etch trench extends laterally to under the peripheral anchor (paragraph 31, the trench extends laterally by etching 113 to be under 112); and
variations in a resonant frequency of the MEMS resonator arising from variations of the final lateral dimension of the etched trench are reduced relative to a MEMS resonator of the same dimensions suspended by anchors where the etched trench extends part way under the anchors (paragraph 28).

As to claim 14, Horsley teaches a device comprising: providing a microelectromechanical system (MEMS)(fig 6a) resonator for generating an acoustic signal (paragraphs 5, 9, and 30).
As to claim 22, Horsley teaches a membrane (101); a plurality of anchors (102); a peripheral anchor (112); wherein the membrane is disposed within the peripheral anchor; the membrane is connected to the peripheral anchor by the plurality of anchors (paragraph 32); and a trench (109) formed by etching through a back surface of the substrate to release the membrane and the plurality of anchors extend under the peripheral anchor (paragraph 31).
As to claim 23, Horsley teaches variations in a resonant frequency of the MEMS resonator arising from variations of the final lateral dimension of the etched trench are reduced relative to a MEMS resonator of the same dimensions suspended by anchors where the etched trench extends part way under the anchors (paragraph 28).
As to claim 24, Horsley teaches the trench release3s the membrane and the plurality of anchors from the substrate (paragraph 31).
Allowable Subject Matter
s 2-4, 11, 12, 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849